Citation Nr: 1806648	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-09 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Restricted Access Claims Center in St. Paul, Minnesota


THE ISSUE

Whether the reduction in the rating for a service-connected thoracolumbar spine disability, characterized as status post microdiscectomy, laminectomy and discectomy of the lumbar spine, from 20 percent to 10 percent was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



FINDING OF FACT

Medical evidence since January 22, 2010 has shown the Veteran had forward flexion limited to, at the most, 70 degrees, with combined range of motion greater than 120 degrees.


CONCLUSION OF LAW

The reduction from 20 percent to 10 percent effective January 22, 2010, for the Veteran's service-connected thoracolumbar spine disability was warranted, and restoration is denied.  38 U.S.C. §§ 1155, 5112 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.59, 4.71a, Diagnostic Code 5243 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from August 1983 through June 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Board remanded the above-listed issue for further development.  The Veteran was afforded a VA examination in April 2016, and subsequently the RO increased the Veteran's thoracolumbar spine disability rating to 40 percent effective April 2016.  The RO also obtained the Veteran's outpatient treatment records.  Accordingly, the Board finds the April 2015 remand directives have been substantially complied with, and the Board will proceed with appellate adjudication.

The Board notes that the Veteran did not receive notice under Section 3.105(e) governing specific notification and due process requirements for reductions of evaluations.  VA's Office of General Counsel (OGC) has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable. VAOPGCPREC 71-91 (Nov. 1991).  OGC held that this regulation applies only where there is both (1) a reduction in evaluation of a service-connected disability, and (2) a reduction or discontinuance of compensation payable.  A reduction in evaluation with no corresponding reduction in compensation does not meet the criteria of 38 C.F.R. § 3.105(e).  The Board finds that this notice was not required under 38 C.F.R. § 3.105(e) as there was no reduction in compensation payments made at the time of the January 2010 rating decision.  The January 2010 decision resulted in a continued combined disability rating of 60 percent, and thus no reduction in compensation.

The Veteran and her representative have contested the adequacy of the January 2010 VA examination because the claims file was not available for review during the examination.  Medical opinions may not be discounted solely because the examiner did not review the claims file if the observations and opinions are based on consideration of the appellant's prior medical history and also describe the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, because the reduction was based on the current severity of the disability at the time, and, as will be discussed further below, the claims file did not contain VA or private medical records indicating the Veteran's range of motion in January 2010, the Board finds that the examination reports are adequate for rating purposes.

The regulations pertinent to this decision (38 C.F.R. §§ 3.105, 3.344, 4.59, 4.71a, Diagnostic Code 5243) were initially provided in the January 2013 Statement of the Case and August 2017 Supplemental Statement of the Case.  Since she has had adequate notice of the pertinent laws, they will not be repeated here.

Initially, the Board notes that the Veteran's thoracolumbar spine disability was rated under Diagnostic Code 5241 addressing spinal fusion, but has since been characterized under Diagnostic Code 5243 addressing intervertebral disc syndrome.  As spine disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine, no change in analysis results from the change in Diagnostic Code.
In a January 2010 rating decision, the RO reduced the disability rating for the Veteran's service-connected thoracolumbar spine disability from 20 percent to 10 percent effective January 22, 2010.  In this decision, the RO noted that the reduction in rating did not result in a reduction in the Veteran's overall combined rating, and, as such, notice and due process considerations were not warranted.

The provisions of 38 C.F.R. § 3.344 require that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417 (1993).  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).  The Veteran's spine rating had been in effect for less than five years at the time it was reduced, so the regulatory provisions that pertain to ratings in effect for more than five years do not apply.

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.  In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  See id.

The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Where VA has reduced a Veteran's rating without observing applicable laws and regulations, such a rating is void ab initio and it will be set it aside as not in accordance with the law.  Kitchens v. Brown, 7 Vet. App. 320 (1995).
Turning to the medical evidence of record, the Veteran was afforded a VA examination in April 2007 to determine the etiology of her thoracolumbar spine disability.  She reported a prior history of thoracic scoliosis and a microdiskectomy.  The Veteran complained of constant, diffuse lumbar aching, burning, and sharp pain, but no flare-ups.  Physical examination reflected a broad-based gait due to pain, congenital scoliosis, and mild exaggerated lumbar lordosis.  There was no evidence of muscle atrophy, hypertrophy, muscle spasm, or weakness.  Range of motion testing reflected she had flexion to 60 degrees, extension to 10 degrees, left lateral flexion to 15 degrees, right lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  All range of motion was limited by discomfort.

An October 2007 rating decision granted service connection for status post microdiskectomy, laminectomy and diskectomy of the lumbar spine with an evaluation of 20 percent effective July 2007.  The rating decision noted the 20 percent evaluation was based on flexion at 60 degrees.
 
The next VA examination of the Veteran's thoracolumbar spine was in November 2008.  The Veteran reported undergoing three caudal nerve blocks, with only minimal improvement, and received a trial implant of nerve stimulator in in October 2008, which gave her complete relief of pain.  She reported constant, diffuse, nonspecific pain across her low back, and experiencing flare-ups caused by movement, sleeping in the wrong position, or standing for long periods of time.  The Veteran denied being prescribed bed rest within the last 12 months.  The examiner noted the Veteran had a stiff posture and walked with a wide-based gait, but was able to ambulate without assistive devices.  Range of motion testing reflected the Veteran had forward flexion to 80 degrees, limited by body habitus, extension to 25 degrees, limited by complaints of discomfort, right and left lateral flexion to 20 degrees, limited by complaints of discomfort, and right and left lateral rotation to 40 degrees, limited by complaints of pain and inflexibility.  Physical examination revealed no muscle spasm or tenderness to palpation, and straight leg raises were negative bilaterally.

The November 2008 VA examination showed improvement in the Veteran's thoracolumbar spine disability since the April 2007 VA examination, as she had forward flexion greater than 60 degrees and a combined range of motion of 225 degrees.  In a November 2008 rating decision, the RO continued the Veteran's initial 20 percent rating, but noted her thoracolumbar spine disability showed a likelihood of improvement, and informed the Veteran that her assigned evaluation was not permanent and would be subject to future review and examination.

The Veteran was afforded another VA examination to assess the severity of her thoracolumbar spine disability on January 22, 2010.  She reported pain, stiffness, weakness, and fatigability, but did not report any lack of endurance or incapacitation.  She asserted that her pain was a throbbing pain that lasted all day in the lumbar spine, and would radiate to the left leg.  The Veteran reported difficulty sitting, standing, and driving secondary to pain.  The examiner noted the Veteran demonstrated pain on range of motion testing with grabbing against resistance.  Range of motion testing reflected the Veteran had forward flexion to 85 degrees, extension to 8 degrees, right lateral flexion to 10 degrees, left lateral flexion to 12 degrees, and right and left lateral rotation to 25 degrees.  The examiner noted her range of motion was limited by pain and surgery.  Repetitive use testing after three repetitions revealed some increase in pain.  The examiner noted some fatigue and weakness, but no lack of endurance or incoordination.  The examiner noted that additional limitation due to flare-ups could not be determined without resulting to mere speculation; however, the Veteran demonstrated no discomfort or difficulty in range of motion testing, and physical examination revealed no evidence of effusion, edema, tenderness, palpable deformities, or instability.

At the time of the January 2010 reduction, the claims file contained one medical treatment record dated July 2008 noting the Veteran's treatment for back pain.  However, no range of motion testing was conducted.

The Board finds that the November 2008 and January 2010 VA examinations provided an adequate basis to warrant a reduction of the Veteran's disability rating.  Both examinations took a thorough medical history from the Veteran, noting her surgical history and complaints of pain and weakness, and conducted thorough physical examinations that recorded accurate results from range of motion testing.  The Veteran showed initial improvement of her thoracolumbar spine disability in November 2008 with forward flexion to 80 degrees and a combined range of motion of 225 degrees.  The January 2010 VA examination noted sustained improvement after one year later, with range of motion testing reflecting forward flexion to 85 degrees and a combined range of motion of 165 degrees.  Both the November 2008 and January 2010 examinations show improved forward flexion and combined range of motion when compared to the April 2007 VA examination, which established the Veteran's initial 20 percent rating.

The Board notes that the Veteran's forward flexion remained stable between the November 2008 and January 2010 VA examinations, but her range of motion for extension, lateral flexion, and lateral rotation reduced between November 2008 and 2010.  However, to warrant a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran would have to demonstrate forward flexion limited to 60 degrees or less or a combined range of motion not greater than 120 degrees.  The April 2007 VA examination recorded the Veteran's forward flexion as 60 degrees, with a combined range of motion of 145 degrees.  In November 2008, she had forward flexion to 80 degrees with a combined range of motion of 225 degrees.  The January 2010 VA examination recorded the Veteran's range of motion as forward flexion to 85 degrees with a combined range of motion of 165 degrees.  Accordingly, the Veteran showed sustained improvement in forward flexion between April 2007, November 2008, and January 2010, and never demonstrated a combined range of motion limited to 120 degrees or less.

In April 2016 and August 2017, the RO received the Veteran's various private medical records and records from Hurlburt Field dated between 2006 and 2016.  Although some of these records were dated prior to 2010, they were not available to the RO in January 2010 at the time the Veteran's rating was reduced.  Records obtained after the reduction cannot be used to justify an otherwise improper reduction.  However, only one medical record dated June 2010 noted the Veteran had range of motion test results of flexion to 70 degrees.  None of the records dated October 2006 through October 2012 contained the results of range of motion testing.  Further, as discussed in detail above, the reduction was proper based on the November 2008 and January 2010 examinations, which showed the Veteran had sustained improvement in her thoracolumbar spine disability over the course of one year.  Accordingly, even if the RO had reviewed these records prior to reducing the Veteran's disability rating in January 2010, the records do not provide any evidence that the reduction was improper.

The Veteran's representative has argued in its appellate brief that had the RO reviewed the records, it would have uncovered evidence that the Veteran had arthritis since 2011 and a joint fusion in her back.  The Veteran is service-connected for a thoracolumbar spine disability, characterized as status post microdiscectomy, laminectomy and discectomy of the lumbar spine.  Accordingly, the RO already had information of the Veteran's spinal fusion.  It is the objective findings, based on the Veteran's service-connected disabilities, upon which ratings are based, not merely the fact that she had surgical procedures.

As for medical records dated after 2010, records from October 2012, November 2012, December 2012, and February 2013 recorded the Veteran's range of motion as flexion to 70 degrees with extension to 5 degrees.  A medical record dated December 2013 noted her range of motion was flexion to 80 degrees with extension to 5 degrees.  Finally, medical records dated July 2014, October 2014, and December 2014 reflected that the Veteran had flexion to 85 degrees and extension to 5 degrees.  Therefore, even records dated after the reduction, from 2012 to 2014, showed flexion greater than 60 degrees.

None of the Veteran's private medical records or treatment records provided by Hurlburt Field indicates she experienced incapacitating episodes that required doctor prescribed bed rest.

The Board notes that the January 2010 VA examination recorded that the Veteran reported no incapacitation, but also contains a note stating "[s]he was incapacitated and I recommended bed rest within the past 12 months."  This note is not evidence that the Veteran's condition had worsened to warrant a restoration of her previous, 20 percent rating.  To warrant a 20 percent rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, there would have to be evidence of incapacitating episodes with a total duration of at least two weeks, but less than four weeks during the past 12 months.  The January 2010 VA examiner's note indicates that, at most, the Veteran was prescribed bed rest by a physician once in the past 12 months, and there is no indication of how long the VA examiner recommended the Veteran rest.  Additionally, none of the medical records dated after the January 2010 VA examination noted incapacitating episodes that required bed rest prescribed by a physician.  Thus, this note is not a basis to find the reduction improper, as it is not an indication that the Veteran's condition continued to warrant a 20 percent disability rating.

The Veteran was afforded a VA examination to evaluate the severity of her thoracolumbar spine disability in April 2016.  Range of motion testing reflected she had flexion to 25 degrees, extension to 0 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 10 degrees.  Although this examination showed the Veteran's thoracolumbar spine disability had worsened, it does not reflect the severity of her symptoms at the time of the reduction in January 2010.  The Board notes that the Veteran was granted an increased rating based on the results of the April 2016 examination.  However, the only issue for consideration before the Board at this time is whether the reduction effective January 2010 was proper.

The Board finds that the medical evidence of record discussed above clearly reflects that the improvement in the Veteran's thoracolumbar spine disability was sustained.  The November 2008 and January 2010 VA examinations showed the Veteran had forward flexion greater than 60 degrees, and private medical records noted that the Veteran's forward flexion was, at worst, limited to 70 degrees between October 2012 and December 2014.  There is also no evidence that the Veteran's thoracolumbar spine disability manifested as incapacitating episodes with a total duration of at least two weeks but less than four weeks.

Based on the foregoing, the Board finds the reduction in rating for the Veteran's thoracolumbar spine disability was warranted as of January 22, 2010, under Diagnostic Code 5243.  It is clear from a longitudinal review of the medial evidence over a period of years - both through VA examinations and outpatient treatment records - that the rating reduction was proper and that the Veteran was entitled to a 10 percent disability rating effective January 22, 2010.  Accordingly, the Veteran's claim for restoration for a 20 percent rating, as of January 22, 2010, is denied.

As an aside, in her VA Form 9 appealing the reduction in rating, the Veteran mentioned the decreased sensation she had in her right leg due to her back condition.  Beginning in 2010, she was assigned a separate 10 percent rating for the sensory loss in her right leg, and then another 10 percent rating was granted for the left leg in 2016.  Those ratings are separate than the rating discussed herein and were not reduced. 


ORDER

The rating reduction from 20 percent to 10 percent for a service-connected thoracolumbar spine disability, characterized as status post microdiscectomy, laminectomy and discectomy of the lumbar spine effective January 22, 2010, was proper, and restoration of the prior rating is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


